DETAILED ACTION
Status of the Claims
This Office Action is responsive to communication filed on July 5, 2022. Claims 1, 5, 6, 9, 15 and 23 are amended. Claims  7-8, 10, 18, 20-22 and 25-28 have been cancelled. Claims 1-6, 9, 11-17, 19 and 23-24 remain pending.

Response to Arguments
Applicant's arguments filed July 5, 2022 have been fully considered but they are not persuasive.
First, the Applicant argues, on page 16 of the response, “the present application relates to the switched capacitor array charging conversion chip, and Chu relates to the inductive step-down charging conversion chip. That is, the change mode employed in the present application is totally different from that of Chu”.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “switched capacitor array charging conversion chip”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Second, the Applicant argues, on page 16 of the response, “Chu only involves adjusting the charging voltage, Chu does not involve adjusting a duty ratio of a working frequency of the charging conversion circuit, and/or a conversion proportion of the charging conversion circuit, and/or a clock frequency of the charging conversion circuit”.
As indicated in the Office Action mailed on 4/5/22, this feature is not shown by Chu, but is rather disclosed by Zhang.
Third, the Applicant argues that Zhang relates to the over-current protection of the resonant conversion system and has nothing to do with the charging efficiency of the charging conversion circuit (Applicant’s response, page 18).
However, claim 1 does not claim a “charging efficiency” and this feature is not claimed until claim 3. This feature is rejected by Hu, which the Applicant does not argue against.
Fourth, the Applicant argues that Zhang is silent as to when the output current is smaller than the threshold, adjusting a clock frequency of a charging conversion chip in the charging conversion circuit.
Zhang teaches that when an output current of a converter (120) exceeds a threshold (Io2), the duty cycle of the switching device (SW1) decreases to d2 (Zhang; FIG. 12A; ¶48). Further, under the same conditions the switching frequency is increased (¶38 and ¶47). Because Zhang discloses that the duty cycle and the frequency changes when the output current exceeds a threshold, it follows that when the output current falls below the threshold current, the switching frequency and the duty cycle will change again, thus adjusting the clock frequency.
Thus, with the amendment to claim 1, the rejection under 35 U.S.C. 102 is withdrawn, however, the claims remain rejected under 35 U.S.C. 103 as being unpatentable over Chu in view of Zhang.
Because claims 15 and 23 are similarly amended, claims 15 and 23, along with those claims depending therefrom, are rejected for the same reasons detailed with claim 1 above.

Claim Objections
Claims 3-6 are objected to because of the following informalities:  “the charging efficiency” in line 8 should be amended to “a charging efficiency”.  Appropriate correction is required.
Claims 4-6 are objected to for their dependency from an objected claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 9, 15, 17 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Chu et al. US20170063105A1in view of Zhang et al. US20110292688A1.
Regarding claim 1, Chu discloses a charging method (Chu; FIG. 2 and 4).
Chu teaches a transmission module (112) receiving charging information of the power receiving device (21) – or the “to-be-charged terminal” – and the determination module (113) determines whether the received charging information meets certain conditions, which is interpreted as being the state of the to-be-charged terminal (¶48).
Chu discloses maintaining or adjusting the charging voltage based on the charging information. If the charging information satisfies the stop condition, then the charging voltage is maintained to continue charging the device (21), if not, adjusting the charging voltage outputted from the output voltage control circuit (111) (FIG. 4 at S2d and S2e). Thus, the different working states, in this case the relationship to the stop condition, relate to different charging efficiencies – maintaining or the adjusted rate.
The applicant’s specification describes the conversion proportion being a ratio of the input voltage to the output voltage in the charging conversion circuit. Chu discloses adjusting the charging output voltage (FIG. 4 at S2e). Thus, Chu discloses adjusting at least the conversion proportion since the output voltage is adjusted in relation to the input voltage, creating an adjusted ratio.
Chu is silent as to determining whether an output current of the charging conversion circuit is smaller than a first threshold; when a determination result indicates that the output current is smaller than the first threshold, adjusting a clock frequency of a charging conversion chip in the charging conversion circuit; and when the determination result indicates that the output current is greater than the first threshold, adjusting the duty ratio of the working frequency of the charging conversion circuit.
Zhang teaches that when an output current of a converter (120) exceeds a threshold (Io2), the duty cycle of the switching device (SW1) decreases to d2 (Zhang; FIG. 12A; ¶48). Further, under the same conditions the switching frequency is increased (¶38 and ¶47). Because Zhang discloses that the duty cycle and the frequency changes when the output current exceeds a threshold, it follows that when the output current falls below the threshold current, the switching frequency and the duty cycle will change again.
It would be obvious to one of ordinary skill in the art to provide the converter of Zhang to the determining circuit of Chu in order to provide rapid overcurrent protection to prevent the conversion system from being overloaded and/or short circuited (Zhang; ¶6).
Regarding claim 2, Chu teaches receiving the charging information from the power receiving device (21) – or the input current/voltage - and determines the output voltage (¶48).
Regarding claim 9, Chu discloses that a transmission module (112) receives the charging information – including the current – of the power receiving device (21). Thus, the determining circuit (113) receives an input current and determines whether a stop condition – or threshold -  is met (Chu; ¶48).  The stop condition means that the outputted charging voltage reaches an output voltage safety value, alternatively, the current passing through the battery charging circuit is not increased correspondingly after the charging voltage is boosted. The adjusted output is the same as the inputted value because of the cycling of the charge. When the current does not meet the stop condition and is increased, it is determined that the input current is smaller than the threshold. Further, as discussed with claim 3, the conversion proportion, or ratio of input to output, is adjusted as the input and/or the output current is also adjusted.
Regarding claim 15, Chu discloses a charging circuit (FIGS. 1 and 3).
Chu discloses a charging controller (110) - charging management module - connected to a determination module (113) - a charging conversion circuit (FIG. 3; ¶48). The determination module (113) determines whether the charging information is satisfied with the stop condition. If met then voltage is maintained. If not, then the determination module adjusts the charging voltage outputted from the output voltage control circuit (111)  facilitating the power receiving device (20/21) to receive the charging voltage adequately (¶48). Thus, the determination module (113) converts the input voltage into an output voltage according to a preset condition.
Chu further teaches a transmission module (112) – or collection module – receives the charging information of the power receiving device (21) and the determination module (113) determines whether the received charging information meets certain conditions (¶48).
Chu discloses maintaining or adjusting the charging voltage based on the charging information thereby creating a control instruction. If the charging information satisfies the stop condition, then the charging voltage is maintained to continue charging the device (21), if not, adjusting the charging voltage outputted from the output voltage control circuit (111) (FIG. 4 at S2d and S2e). Thus, the different working states, in this case the relationship to the stop condition, relate to different charging efficiencies – maintaining or the adjusted rate.
The applicant’s specification describes the conversion proportion being a ratio of the input voltage to the output voltage in the charging conversion circuit. Chu discloses adjusting the charging output voltage (FIG. 4 at S2e). Thus, Chu discloses adjusting at least the conversion proportion since the output voltage is adjusted in relation to the input voltage, creating an adjusted ratio.
Chu is silent as to determining whether an output current of the charging conversion circuit is smaller than a first threshold; when a determination result indicates that the output current is smaller than the first threshold, adjusting a clock frequency of a charging conversion chip in the charging conversion circuit; and when the determination result indicates that the output current is greater than the first threshold, adjusting the duty ratio of the working frequency of the charging conversion circuit.
Zhang teaches that when an output current of a converter (120) exceeds a threshold (Io2), the duty cycle of the switching device (SW1) decreases to d2 (Zhang; FIG. 12A; ¶48). Further, under the same conditions the switching frequency is increased (¶38 and ¶47). Because Zhang discloses that the duty cycle and the frequency changes when the output current exceeds a threshold, it follows that when the output current falls below the threshold current, the switching frequency and the duty cycle will change again.
It would be obvious to one of ordinary skill in the art to provide the converter of Zhang to the determining circuit of Chu in order to provide rapid overcurrent protection to prevent the conversion system from being overloaded and/or short circuited (Zhang; ¶6).
Regarding claim 17, Chu discloses sensing module (201) of the power receiving device providing input of the determination module (113) of the charging controller (110). Th sensing module detects current passing through the battery charging device (¶9). It is also disclosed that the sensor further senses a voltage (¶12). Thus, the sensing module of Chu is at least one from the listed groups.
Regarding claim 23, Chu discloses a power receiving device (20/21) and a charging device (10) (Chu, FIGS. 1 and 3).
Chu discloses that the charging apparatus (20/21) includes a first transmission module (100) that includes a power-management program (¶35) and an output voltage control circuit (101) that adjusts the output voltage (¶35). 
Chu discloses a monitoring program (203) - charging management module – of the power receiving device (20). Chu discloses that the monitoring program (203) transmits charging information associated with the current to a second transmission module (202). An input voltage at power channel (500) is converted to an output voltage to be sent to the charging apparatus. Chu discloses further discloses a sensing module (201) – or collection module – that is connected to the monitoring program (203), collects voltage/current information (¶37). 
Chu teaches a transmission module (112) receiving charging information of the power receiving device (21) – or the “to-be-charged terminal” – and the determination module (113) determines whether the received charging information meets certain conditions, which is interpreted as being the state of the to-be-charged terminal (¶48).
Chu discloses maintaining or adjusting the charging voltage based on the charging information. If the charging information satisfies the stop condition, then the charging voltage is maintained to continue charging the device (21), if not, adjusting the charging voltage outputted from the output voltage control circuit (111) (FIG. 4 at S2d and S2e). Thus, the different working states, in this case the relationship to the stop condition, relate to different charging efficiencies – maintaining or the adjusted rate.
The applicant’s specification describes the conversion proportion being a ratio of the input voltage to the output voltage in the charging conversion circuit. Chu discloses adjusting the charging output voltage (FIG. 4 at S2e). Thus, Chu discloses adjusting at least the conversion proportion since the output voltage is adjusted in relation to the input voltage, creating an adjusted ratio.
Chu is silent as to determining whether an output current of the charging conversion circuit is smaller than a first threshold; when a determination result indicates that the output current is smaller than the first threshold, adjusting a clock frequency of a charging conversion chip in the charging conversion circuit; and when the determination result indicates that the output current is greater than the first threshold, adjusting the duty ratio of the working frequency of the charging conversion circuit.
Zhang teaches that when an output current of a converter (120) exceeds a threshold (Io2), the duty cycle of the switching device (SW1) decreases to d2 (Zhang; FIG. 12A; ¶48). Further, under the same conditions the switching frequency is increased (¶38 and ¶47). Because Zhang discloses that the duty cycle and the frequency changes when the output current exceeds a threshold, it follows that when the output current falls below the threshold current, the switching frequency and the duty cycle will change again.
It would be obvious to one of ordinary skill in the art to provide the converter of Zhang to the determining circuit of Chu in order to provide rapid overcurrent protection to prevent the conversion system from being overloaded and/or short circuited (Zhang; ¶6).


Claims 3-6 and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Chu in view of Zhang and further in view of Hu et al. CN106100025A.
Regarding claim 3, Chu is silent as to, before detecting the working parameter of the to-be-charged terminal during charging, further comprising: determining a charging apparatus type of a charging apparatus connected to the to-be-charged terminal, wherein the charging apparatus type comprises: a first type for supporting adjustment on an output electrical signal of the charging apparatus, and a second type for not supporting the adjustment on the output electrical signal of the charging apparatus, and the output electrical signal comprises: an output voltage and/or an output current; and when the charging apparatus type is the first type and/or the charging efficiency is not a specified charging efficiency, sending a first instruction for adjusting a magnitude of the output electrical signal of the charging apparatus to the charging apparatus.
Hu teaches identifying the type of external charger (Hu; page 3, line 19). The charger types are divided into two types. The first is a fixed charger whose output charging voltage – or output electrical signal – is fixed, thus not supporting the adjustment on the output electrical signal. Hu provided an example of a common 5V charger, MTK PE+ charger. The second is a charger that has an adjustable output charging voltage – for example a QC3.0 charger (Hu; page 3, lines 21-28).
Hu further teaches that when the mobile terminal  - or the “to-be-charged terminal” – is connected to an adjustable charger, the voltage of the charging circuit is adjusted following the change of the charging voltage output by the adjustable charger (Hu; page 3, lines 58-60).
It would be obvious to one of ordinary skill in the art to provide the charger type detection of Hu to Chu in order to allow for a wide variety of chargers and to protect against overcurrent and overvoltage which would lead to damage in an electronic device (Hu; page 1, lines 37-43).
Regarding claim 4, Chu teaches the first transmission module (100) disposed inside of a charging device (10) having a control chip or a circuit that adjusts the output voltage value outputted from the output voltage control circuit (101). The charging device output voltage is set based on the type of charging device (10). A charging algorithm can be installed in the first transmission module so that the output voltage control circuit (101) adjusts the output voltage accordingly (Chu; ¶35). Thus, a setting instruction is received according to a charging protocol or efficiency. This output voltage is considered the highest charging efficiency.
Regarding claim 5, substituting all of the parts into the equation Vin<Vout*a+Vpotential difference voltage*a leaves the equation as Voutdesign*a<Vout*a+(Voutdesign-Vinbattery)*a. This equation negates any effect of “a”, thus the equation reads Voutdesign<Vout+(Voutdesign-Vinbattery) [Wingdings font/0xE0] Vinbattery<Vout. Thus, the equation is reduced to output voltage of the charging conversion circuit is greater than the input voltage of the battery in the to-be-charged terminal.
It would be obvious to one of ordinary skill in the art that as voltage travels from the determination conversion circuit (112) to the output voltage control circuit (111) to the power receiving device (21) which is shown to include the battery charging circuit (200) (Chu; FIGS. 1 and 3), there would be some voltage loss, which satisfies Vout> Vinbattery. Further, this also satisfies that the voltage input to the charging device is that of the charging conversion circuit with the voltage lost.
Regarding claim 6, Chu is silent as to sending, by the to-be-charged terminal, a request message to the charging apparatus; and when the response message corresponding to the request message is received within preset time, determining that the charging apparatus type is the first type; and when the message corresponding to the request is not received within the preset time, determining that the charging apparatus type is the second type.
Hu discloses applying a high voltage to the charging interface – or sending a message to the charging apparatus. If the level is changed from a high level to a low level with in a time t1, then the charger is identified as a QC 3.0- or the first type. If the level does not change within the time t1, then the charge is identified as MTK PE+ charger – or the second type (Hu; page 5, lines 15-48).
It would be obvious to one of ordinary skill in the art to provide the charger type detection of Hu to Chu in order to allow for a wide variety of chargers and to protect against overcurrent and overvoltage which would lead to damage in an electronic device (Hu; page 1, lines 37-43).
Regarding claim 12, Chu teaches that a current is transmitted from a second transmission module (202) to a first transmission module (100) thus providing the second instruction to the charging apparatus to output a first current (Chu; ¶9).
Chu further teaches that a transmission cable (50) has various internal resistance and the charging voltage is gradually boosted to an adjusted charging voltage in order to compensate for the loss of voltage from the impedance of the transmission cable (50). Thus, there is a determined voltage difference and this difference is compensated for by adjusting the charging voltage to compensate for any voltage loss due to impedance (Chu, ¶37).
Regarding claim 13, Chu teaches receiving the charging information from the power receiving device (21) – or the input current/voltage - and determines the output voltage (Chu; ¶48). Because the conversion proportion is a ratio of the input and output voltages, by adjusting the input voltage, a new conversion proportion is selected.
Regarding claim 14, the charging voltage outputted from the output voltage control circuit is adjusted and the process is repeated creating a new instruction to the charging apparatus – or a third instruction to control the charging apparatus at a new current value which is increased (Chu; FIG. 2 and 3; ¶57).

Claims 11 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Chu in view Zhang and further in view of Boysen et al. US 2011/0187377A1.
Regarding claim 11, Chu is silent as to obtaining first temperature information of the charging conversion circuit and second temperature information of a battery in the to-be charged terminal; and adjusting the working state of the charging conversion circuit according to the first temperature information and the second temperature information, wherein the first temperature information and the second temperature information comprise at least of a temperature value and a temperature change value.
Boysen discloses measuring and monitoring the battery temperature during charging (Boysen; ¶40) and measuring and monitoring the temperature of the charger during charging (Boysen; ¶46) thus disclosing obtaining a first temperature information and a second temperature information. If it is determined that there is overheating detected by the battery or the charger, the feedback can be used to take appropriate action. It is disclosed that appropriate action includes adjusting the charging rate or stop charging altogether (Boysen, ¶43 and ¶47).
It would be obvious to one of ordinary skill in the art at the time of invention to include a temperature monitoring system for safety reasons, including but not limited to the battery and the charger overheating and potentially exploding (Boysen; ¶46).
Regarding claim 19, Chu is silent as to the charging management module configured to receive the first temperature information and the second temperature information, and adjust the working state of the charging conversion circuit according to the first temperature information and the second temperature information.
Boysen discloses measuring and monitoring the battery temperature during charging (Boysen; ¶40) and measuring and monitoring the temperature of the charger during charging (Boysen; ¶46) thus disclosing obtaining a first temperature information and a second temperature information. 
If it is determined that there is overheating detected by the battery or the charger, the feedback can be used to take appropriate action. It is disclosed that appropriate action includes adjusting the charging rate or stop charging altogether (Boysen, ¶43 and ¶47).
It would be obvious to one of ordinary skill in the art at the time of invention to include a temperature monitoring system for safety reasons, including but not limited to the battery and the charger overheating and potentially exploding (Boysen; ¶46).

Claims 16 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Chu in view Zhang and further in view of Walley et al. US 20180041060A1.
Regarding claim 16, Chu is silent as to the charging conversion circuit comprising a capacitor switch array and the capacitor switch array comprising: multiple capacitor switch combinations; and each capacitor switch combination in the multiple switch combinations corresponds to one conversion proportion, and by closing and/or opening at least a part of capacitor switch circuits in each capacitor switch combination, charge-discharge states of at least a part of capacitors in each capacitor switch combination are controlled, wherein the conversion proportion is a ratio of an input voltage to an output voltage in the charging conversion circuit.
Walley discloses that a capacitive buck converter (301) – which functions as a charging conversion circuit – includes a network of serially connected switches and a capacitor (302) (Walley; ¶42). Further, in one embodiment of Walley, the buck converter (301) is disclosed as being multi-phased where there are multiple instances of the buck converter (301), thus disclosing multiple capacitor switch combinations (Walley; FIG. 10; ¶70).
Walley discloses that the transistors (1002-1 to 1002-4) constitute a first transistor finger and the transistors (1004-1 to 1004-4) constitute a second transistor finger, each receiving different gate signals. By using a delay circuit, the phases between the first and second transistor fingers may be set to different degrees. Thus, by opening and closing at least part of the transistors, the capacitors in each switch combination is controlled (Walley; FIG. 10; ¶70). 
Walley further discloses that the buck converter is configured to provide a ratio of the input voltage and the output voltage, thus disclosing the conversion proportion (Walley; ¶43).
It would be obvious to one of ordinary skill in the art at the time of invention to provide the buck circuit of Walley with the determination circuit of Chu in order to provide higher efficiency to the voltage adjustment and avoid overcharging which could result in damage to the device to be charged.
Regarding claim 24, Chu is silent as to the charging conversion circuit comprising a capacitor switch array and the capacitor switch array comprising: multiple capacitor switch combinations; and each capacitor switch combination in the multiple switch combinations corresponds to one conversion proportion, and by closing and/or opening at least a part of capacitor switch circuits in each capacitor switch combination, charge-discharge states of at least a part of capacitors in each capacitor switch combination are controlled, wherein the conversion proportion is a ratio of an input voltage to an output voltage in the charging conversion circuit.
Walley discloses that a capacitive buck converter (301) – which functions as a charging conversion circuit – includes a network of serially connected switches and a capacitor (302) (Walley; ¶42). Further, in one embodiment of Walley, the buck converter (301) is disclosed as being multi-phased where there are multiple instances of the buck converter (301), thus disclosing multiple capacitor switch combinations (Walley; FIG. 10; ¶70).
Walley discloses that the transistors (1002-1 to 1002-4) constitute a first transistor finger and the transistors (1004-1 to 1004-4) constitute a second transistor finger, each receiving different gate signals. By using a delay circuit, the phases between the first and second transistor fingers may be set to different degrees. Thus, by opening and closing at least part of the transistors, the capacitors in each switch combination is controlled (Walley; FIG. 10; ¶70).
Notices of References Cited
Kaizo et al. US 20140042981A1 discloses obtaining a temperature of a battery and a conversion circuit, however, the battery is not part of the to-be-charged terminal but is rather the charging device. 
Lin CN201113789Y discloses a DC/DC converter that adjusts the input end of the loop current by controlling the switch duty ratio.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMELA JEPPSON whose telephone number is (571)272-4094. The examiner can normally be reached Monday-Friday 7:30 AM - 5:00 PM..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew Dunn can be reached on 571-272-2312. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/PAMELA J JEPPSON/Examiner, Art Unit 2859                                                                                                                                                                                                        


/DREW A DUNN/Supervisory Patent Examiner, Art Unit 2859